Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/29/2021.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 20050022031; “Goodman” hereinafter, further in view of Lindskog et al. (US 20060075122; “Lindskog” hereinafter), and further in view of Bennett (US 20090210417).
As per claim 1, Goodman discloses A computerized method for confirming that data has been ethically collected, comprising the steps of: uploading from a data provider to a [marketing services provider (MSP) server] a plurality of uniform resource locators (URLs) (Goodman [0030: “The system 100 comprises a feature extraction component 110 that can detect and extract at least one of IP addresses 120 and URLs 130 found in a message 140.”]), each of the plurality of URLs corresponding to a website from which data has been collected (Goodman [0011: “By properly analyzing these URLs, a system robust to these manipulations can be built. Path information--information about the path TCP/IP packets must take over the internet to reach the machine hosting the URL--can be analyzed here as well. Similarly, this information may be more robust than the URL itself.”]);
searching a URL database for a match with each of the plurality of URLs (Goodman [0030: “n analysis component 150, coupled thereto, can examine the extracted data and then determine which portions thereof can be used as features or inputs to a filter training component 160. In an alternative configuration of the system 100, it should be appreciated that the analysis component 150 can be a sub-; for each URL from the plurality of URLs for which no match is found in the URL database (Goodman [0011, 0069-0072: Describing redirectors causing no match.]), utilizing a machine learning system to [extract privacy policy components] from the website corresponding to such one of the plurality of URLs (Goodman [0072: “Once the redirectors have been detected, they can be used in numerous ways. In particular, the redirected URLs or portions 610 thereof can be employed as inputs to a machine learning spam filter.”]);
[for each URL from the plurality of URLs for which no match is found in the URL database, reviewing the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection; and for each URL from the plurality of URLs for which no match is found in the URL database, either adding the URL to the URL database if the privacy policy of the corresponding website comports with ethical data collection or adding the URL to the URL database with an associated Boolean flag or a calculated score indicative of the privacy policy.] (Goodman [0032: “The filter training component 160 can make use of machine learning techniques to train one or more filters using the generated features. Hash or match based techniques can also be used to train the one or more filters.”]; [0065: “For URL features, spammers may attempt to deceive machine learning filters by including both good URLs that belong to other people, as well as ones they control.”] where URL are reviewed for ethical data collection.]).
Goodman does not explicitly teach however, Lindskog in an analogous art teaches:
marketing services provider (MSP) server and for each URL from the plurality of URLs for which no match is found in the URL database, reviewing the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection (Lindskog [0046: “The user agent 100 associated with the user's user equipment 300 transmits, in response to the resource request, a request 400 for a privacy policy reference file associated with the URL of the cookie-associated resource. This reference file states what privacy policy, or sometimes ; and
for each URL from the plurality of URLs for which no match is found in the URL database, either [adding the URL to the URL database] if the privacy policy of the corresponding website comports with ethical data collection or [adding the URL to the URL database] with an associated Boolean flag or [a calculated score] indicative of the privacy policy (Lindskog [0097: “If it is concluded that a comparison should be performed, the privacy policy is compared to the user preferences in step S12. In step S13 it is checked whether the policy fulfills or matches the user preferences. If the policy fulfills the preferences, a positive Lo cookie receipt is generated in step S18. However, if the policy does not fulfill the preferences, a negative cookie receipt could be generated in step S19.”]) where the reference regards the receipt of cookies from a website associated with a particular URL, Lindskog is only used for the teaching of checking a privacy policy associated with URL. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the module that retrieves privacy policy for review of Lindskog into the spammer filtering module of Goodman to produce an expected result of checking the privacy policy to check whether the URL is a not harmful. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of privacy control.
Even though Lindskog does not explicitly teach however, Bennett in an analogous art teaches:
Calculated score and adding the URL to the URL database (Bennett [0037: “A whois feedback module 135 communicates the web page quality factor to a corresponding whois database server to generate quality factor database. The entries in the quality factor database are associated with the respective whois record entries of the business firm in the whois database server.”]; [0053: “It becomes desirable to block spammers from the whois database server, as they will harvest E-mail addresses and page quality factor number(s) and provides them for output.” Emphasis added.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate filtering out of spamming URL of Bennett into the privacy criteria determination module of Lindskog in view of Goodman to produce an expected result of adding URL that is not harmful to a URL database. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an index of websites that are free of harmful websites or URLs.

As per claim 2, rejection for claim 1 is incorporated and further Lindskog and Bennett discloses The computerized method of claim 1, wherein the step of, for each URL from the plurality of URLs for which no match is found in the URL database, reviewing the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection comprises the step of searching such corresponding website for predefined keywords (Lindskog [0055: Vocabulary is similar to keyword.]; and Bennett [0052: “A whois analyzer is a module that can correlate domain names from reverse index database 129 and the aggregate whois database 125 of FIG. 1 and generate an uncorrelated domain name list for further action.” Where domain name is a keyword.]).

As per claim 3, rejection for claim 1 is incorporated and further Goodman discloses The computerized method of claim 1, wherein the predefined keywords are drawn from a keyword set database in communication with the machine learning system (Lindskog [0055: Vocabulary is similar to .

As per claim 4, rejection for claim 3 is incorporated and further Lindskog discloses The computerized method of claim 3, further comprising the step of training the machine learning system by presenting a plurality of training websites to the machine learning system and identifying to the machine learning system which of the training websites are associated with ethical collection of data (Goodman [0065: “For URL features, spammers may attempt to deceive machine learning filters by including both good URLs that belong to other people, as well as ones they control. For example, a spammer may include Amazon.com somewhere in its message because it may be known as a good or "safe" URL. Certain model types, such as linear models, may be deceived by this. In order to mitigate this hijacking, count-based and combination-based URL features can be included as inputs to the machine learning filter” and 0080: “One or more filters can be trained at 850 such as by using machine learning techniques.” Which includes supervised training.]).

As per claim 5, rejection for claim 4 is incorporated and further Lindskog discloses The computerized method of claim 4, further comprising the step of the machine learning system extracting additional keywords from training websites associated with ethical collection of data and updating the keyword set database by adding the extracted additional Keywords to the keyword set database (Goodman [See rejection for claim 4 and filter updating is taught on paragraph 0012 and throughout.]; [0065: “For URL features, spammers may attempt to deceive machine learning filters by .

As per claim 6, rejection for claim 1 is incorporated and further Lindskog discloses The computerized method of claim 1, wherein the step of, for each URL from the plurality of URLs for which no match is found in the URL database, reviewing the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection comprises the step of scoring each URL (Bennett [0065: “The web page quality factor computing module 131 receives, as inputs, user's web page interaction parameters, web page malware reports, and other useful information parsed from the website on the corresponding business firm from the client device during browsing, etc. the system generates web page quality factor number(s) and provides them for output.” Emphasis added.]).

As per claim 7, rejection for claim 6 is incorporated and further Lindskog discloses The computerized method of claim 6, wherein the step of scoring each URL comprises the step of determining if the URL score meets or exceeds a threshold score (Lindskog [0064: User preference is an example of threshold.] combined with the quality score taught in Bennett [0065]).

As per claim 8, rejection for claim 6 is incorporated and further Lindskog discloses The computerized method of claim 6, wherein the step of adding the URL to the URL database further comprises the step of associated the URL score with the URL in the URL database (Bennett [0042: “A .

As per claim 9, rejection for claim 6 is incorporated and further Lindskog discloses The computerized method of claim 6, wherein the step of adding the URL to the URL database further comprises the step of associating a flag with the URL in the URL database, wherein the flag is a Boolean indicator of whether the corresponding website for such URL has ethically sourced data (Lindskog [0065: “The receipt is, thus, generated based directly (using a user input) or indirectly (through a comparison between the privacy policy and user preferences) on the user's decision.” Where user decision is stored.]).
Even though user preference and learned preference (Lindskog [0059: “Thus, the user agent "learns" while the user equipment is being used, e.g. by presenting questions to a user with a "remember this decision" check box.”]), it does not explicitly teach “Boolean indicator”. However, the use of Boolean indicators in a digital platform is obvious since the user of Boolean is ubiquitous and necessary for computer programming. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of Boolean indicators into the invention in Lindskog. The modification would be obvious because one of ordinary skill in the art would be motivated to use very well-established methods of programming.

As per claim 10, rejection for claim 1 is incorporated and further Lindskog discloses The computerized method of claim 1, further comprising the steps of, for each URL in the URL database:
utilizing the machine learning system to extract privacy policy components from the website corresponding to such one of the plurality of URLs (Lindskog [0046: “The user agent 100 associated with the user's user equipment 300 transmits, in response to the resource request, a request 400 for a privacy policy reference file associated with the URL of the cookie-associated resource. This reference file states what privacy policy, or sometimes policies that apply to a specific resource (URL or set of URLs) provided by the content provider 300.”]); utilizing the machine learning system to review the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection (Goodman [0072: “Once the redirectors have been detected, they can be used in numerous ways. In particular, the redirected URLs or portions 610 thereof can be employed as inputs to a machine learning spam filter.”]); and
retaining the URL in the URL database if the privacy policy of the corresponding website comports with ethical data collection, or removing the URL from the URL database if the privacy policy of the corresponding website no longer comports with ethical data collection (Lindskog [0097: “If it is concluded that a comparison should be performed, the privacy policy is compared to the user preferences in step S12. In step S13 it is checked whether the policy fulfills or matches the user preferences. If the policy fulfills the preferences, a positive Lo cookie receipt is generated in step S18. However, if the policy does not fulfill the preferences, a negative cookie receipt could be generated in step S19.”]).

As per claim 11, rejection for claim 10 is incorporated and further Lindskog discloses The computerized method of claim 10, wherein the steps of utilizing the machine learning system to extract privacy policy components from the website corresponding to such one of the plurality of URLs, reviewing the extracted privacy policy components from the corresponding website to determine if the privacy policy comports with ethical data collection (Lindskog [0019: Privacy policy.]; and Goodman , and retaining the URL in the URL database if the privacy policy of the corresponding website comports with ethical data collection, or removing the URL from the URL database if the privacy policy of the corresponding website no longer comports with ethical data collection, are automatically performed on a periodic basis (Lindskog [0097: “If it is concluded that a comparison should be performed, the privacy policy is compared to the user preferences in step S12. In step S13 it is checked whether the policy fulfills or matches the user preferences. If the policy fulfills the preferences, a positive Lo cookie receipt is generated in step S18. However, if the policy does not fulfill the preferences, a negative cookie receipt could be generated in step S19.”]).

As per claim 12, rejection for claim 11 is incorporated and further Lindskog discloses The computerized method of claim 11, further comprising the step of building a human-readable display comprising changes in the privacy policy for at least one of the plurality of URLs (Lindskog [0058: “In an embodiment of the invention, once the user agent 100 receives the relevant requested privacy policy file it may display the policy on a user interface, e.g. a screen, of the user equipment 300. The user can then survey and read the policy.”]).

As per claim 13, Goodman discloses A computerized system for ensuring the ethical collection of data, comprising: a [marketing services provider (MSP) server]; a uniform resource locator (URL) database in communication with the MSP server, wherein the URL database comprises a plurality of URLs (Goodman [0030: “The system 100 comprises a feature extraction component 110 that can detect , wherein each of the URLs are associated with a website that collects consumer data (Goodman [0011: “By properly analyzing these URLs, a system robust to these manipulations can be built. Path information--information about the path TCP/IP packets must take over the internet to reach the machine hosting the URL--can be analyzed here as well. Similarly, this information may be more robust than the URL itself.”]); and a machine learning system in communication with the [MSP server], wherein the machine learning system is configured to receive a review URL from the [MSP server] (Goodman [0072: “Once the redirectors have been detected, they can be used in numerous ways. In particular, the redirected URLs or portions 610 thereof can be employed as inputs to a machine learning spam filter.”]) [and review a privacy policy of a website associated with the URL] in order to determine if the data collected at the website is ethically sourced (Goodman [0032: “The filter training component 160 can make use of machine learning techniques to train one or more filters using the generated features. Hash or match based techniques can also be used to train the one or more filters.”]; [0065: “For URL features, spammers may attempt to deceive machine learning filters by including both good URLs that belong to other people, as well as ones they control.”] where URL are reviewed for ethical data collection.])..
Goodman does not explicitly teach however, Lindskog in an analogous art teaches:
and review a privacy policy of a website associated with the URL (Lindskog [0097: “If it is concluded that a comparison should be performed, the privacy policy is compared to the user preferences in step S12. In step S13 it is checked whether the policy fulfills or matches the user preferences. If the policy fulfills the preferences, a positive Lo cookie receipt is generated in step S18. However, if the policy does not fulfill the preferences, a negative cookie receipt could be generated in step S19.”]) where the reference regards the receipt of cookies from a website associated with a particular URL, Lindskog is only used for the teaching of checking a privacy policy associated with URL. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of 
Even though Lindskog does not explicitly teach however, Bennett in an analogous art teaches:
marketing services provider (MSP) server (Bennett [0037: “A whois feedback module 135 communicates the web page quality factor to a corresponding whois database server to generate quality factor database. The entries in the quality factor database are associated with the respective whois record entries of the business firm in the whois database server.”]; [0053: “It becomes desirable to block spammers from the whois database server, as they will harvest E-mail addresses and generate unwanted traffic on the Internet.” Where blocking harvester URL is similar to not adding.]; [0065: “The web page quality factor computing module 131 receives, as inputs, user's web page interaction parameters, web page malware reports, and other useful information parsed from the website on the corresponding business firm from the client device during browsing, etc. the system generates web page quality factor number(s) and provides them for output.” Emphasis added.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate filtering out of spamming URL of Bennett into the privacy criteria determination module of Lindskog in view of Goodman to produce an expected result of adding URL that is not harmful to a URL database. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an index of websites that are free of harmful websites or URLs.

As per claim 14, rejection for claim 13 is incorporated and further Lindskog discloses The computerized system of claim 13, further comprising a keyword set in communication with the machine learning system, wherein the machine learning system is configured to search the privacy policy of the website associated with the URL by searching for keywords in the keyword set (Lindskog [0055: Vocabulary is similar to keyword.]; and Bennett [0052: “A whois analyzer is a module that can correlate domain names from reverse index database 129 and the aggregate whois database 125 of FIG. 1 and generate an uncorrelated domain name list for further action.” Where domain name is a keyword.]).

As per claim 15, rejection for claim 14 is incorporated and further Lindskog discloses The computerized system of claim 14, wherein the MSP server is further configured to write the URL to the URL database if the machine learning system determines the data collected at the website associated with the URL is ethically sourced (Bennett [0037: “A whois feedback module 135 communicates the web page quality factor to a corresponding whois database server to generate quality factor database. The entries in the quality factor database are associated with the respective whois record entries of the business firm in the whois database server.”]; [0053: “It becomes desirable to block spammers from the whois database server, as they will harvest E-mail addresses and generate unwanted traffic on the Internet.” Where blocking harvester URL is similar to not adding.]).

As per claim 16, rejection for claim 15 is incorporated and further Lindskog discloses The computerized system of claim 15, further comprising a plurality of training websites in communication with the machine learning system, and wherein the machine learning system is further configured to review the training websites and to add keywords to the keyword set from training websites comprising privacy policies that indicate data is ethically sourced (Goodman [0065: “For URL features, spammers may attempt to deceive machine learning filters by including both good URLs that belong to other people, as well as ones they control. For example, a spammer may include Amazon.com .

As per claim 17, rejection for claim 14 is incorporated and further Lindskog discloses The computerized system of claim 14, wherein the MSP server is further configured to write the URL to the URL database, and to associate the URL in the URL database with a URL score indicating the extent to which the data from the website associated with the URL is ethically sourced (Bennett [0037: “A whois feedback module 135 communicates the web page quality factor to a corresponding whois database server to generate quality factor database. The entries in the quality factor database are associated with the respective whois record entries of the business firm in the whois database server.”]; [0053: “It becomes desirable to block spammers from the whois database server, as they will harvest E-mail addresses and generate unwanted traffic on the Internet.” Where blocking harvester URL is similar to not adding.]; [0065: “The web page quality factor computing module 131 receives, as inputs, user's web page interaction parameters, web page malware reports, and other useful information parsed from the website on the corresponding business firm from the client device during browsing, etc. the system generates web page quality factor number(s) and provides them for output.” Emphasis added.]).

As per claim 18, rejection for claim 14 is incorporated and further Lindskog discloses The computerized system of claim 14, wherein the MSP server is further configured to write the URL to the URL database, and to associate the URL in the URL database with a [Boolean] flag indicating whether the data from the website associated with the URL is ethically sourced (Lindskog [0065: “The receipt is, .
Even though user preference and learned preference (Lindskog [0059: “Thus, the user agent "learns" while the user equipment is being used, e.g. by presenting questions to a user with a "remember this decision" check box.”]), it does not explicitly teach “Boolean indicator”. However, the use of Boolean indicators in a digital platform is obvious since the user of Boolean is ubiquitous and necessary for computer programming. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of Boolean indicators into the invention in Lindskog. The modification would be obvious because one of ordinary skill in the art would be motivated to use very well-established methods of programming.


As per claim 19, rejection for claim 14 is incorporated and further Lindskog discloses The computerized system of claim 14, wherein the machine learning system is further configured to re-review a privacy policy of a website associated with each URL in the URL database in order to determine if the data collected at the website is still ethically sourced, and to remove each such URL from the URL database if the data collected at the website is no longer ethically sourced (Bennett [0032: “The block diagram 101 of FIG. 1 illustrates a network infrastructure implementing a reliable and up-to-date set of whois database records for monitoring domain name assignment for business firms.”]).

As per claim 20, rejection for claim 19 is incorporated and further Lindskog discloses The computerized system of claim 19, wherein the machine learning system is further configured to review a privacy policy of a website associated with each URL in the URL database on a periodic basis (Lindskog [0097: “If it is concluded that a comparison should be performed, the privacy policy is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 20070005652) – Invention to collect harmful websites using URL.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/12/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156